ITEMID: 001-97352
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: SUMILA AND OTHERS v. THE REPUBLIC OF MOLDOVA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nebojša Vučinić;Nicolas Bratza
TEXT: The applicants are all Moldovan nationals. They were represented before the Court by Ms E. Botnari. The Moldovan Government (“the Government”) were represented by their Agent, Mr V. Grosu.
The facts of the case, as submitted by the parties, may be summarised as follows.
All the applicants were employees of the Ministry of Internal Affairs (“the Ministry”). Between 1997 and 2005 the applicants initiated proceedings against the Ministry for miscalculating their pensions (applications nos. 41556/05, 42308/05, 33566/06, 33567/06, 33568/06 and 33570/06) and failing to pay compensation for dangerous working conditions (application no. 41369/05).
They all obtained final judgments in their favour and enforcement warrants were issued.
On 1 November 2003 Mr Semenov died.
On 30 December 2003, 20 January, 2 February, 4 March, 24 March and 23 July 2004 respectively, the final judgments in favour of Mr Kudreavţev, Mr Coseac, Mr Sîtnic, Mr Evgrafov, Mr Ianiv, Mr Şumila and Mr Semenov were fully enforced.
